Case 3:21-cr-30028-DWD Document1 Filed 02/24/21 Pagelof3 Page ID#1

FILED

IN THE UNITED STATES DISTRICT COURT FEB 24 2
FOR THE SOUTHERN DISTRICT OF ILLINOIS 021

 

SOUTHERN DISTRI Gr COURT
UNITED STATES OF AMERICA, ) AST ST. none, SFeIKINOIS
)
Plaintiff, )
) ‘
vs. ) CRIMINAL NO. A '-30028-DWO
)
JARED W. SAPP, ) Title 18
) United States Code,
Defendant. ) Section(s) 471, 472
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

Manufacture of Counterfeit Obligations of the United States — 18 U.S.C. § 471
l. On or about April 22, 2020, in or around Madison County in the Southern District
of Illinois, the defendant,
JARED W. SAPP
with intent to defraud, did counterfeit and falsely make obligations of the United States, that is,
falsely made and counterfeited Federal Reserve Notes in the denomination of $20.
In violation of Title 18, United States Code, Section 471.

COUNT 2
Manufacture of Counterfeit Obligations of the United States — 18 U.S.C. § 471

2. On or about November 17, 2019, in or around Effingham County in the Southern
District of Illinois, the defendant,
JARED W. SAPP
with intent to defraud, did counterfeit and falsely make obligations of the United States, that is,
falsely made and counterfeited Federal Reserve Notes in the denominations of $100 and $20.

In violation of Title 18, United States Code, Section 471.
Case 3:21-cr-30028-DWD Document1 Filed 02/24/21 Page 2of3 Page ID#2

COUNT 3
Attempt to Pass Counterfeit Obligations of the United States - 18 U.S.C. § 472

l. On or about October 13, 2019, in the Southern District of Illinois, the defendant,
JARED W. SAPP
with intent to defraud, did attempt to pass to a business in Effingham County, Illinois, a falsely
made and counterfeited obligation of the United States, that is, a Federal Reserve Note in the
denomination of $20, which he then knew to be falsely made and counterfeited.
In violation of Title 18, United States Code, Section 472.

COUNT 4
Possession of Counterfeit Obligations of the United States - 18 U.S.C. § 472

2. On or about April 15, 2019, in Effingham County in the Southern District of
Illinois, the defendant,
JARED W. SAPP
with intent to defraud, had in his possession falsely made and counterfeited obligations of the
United States, that is, Federal Reserve Notes in the denominations of $10, $20, and $50, which he
then knew to be falsely made and counterfeited.
In violation of Title 18, United States Code, Section 472.

COUNT 5
Attempt to Pass Counterfeit Obligations of the United States - 18 U.S.C. § 472

3. On or about March 15, 2017, in the Southern District of Illinois, the defendant,
JARED W. SAPP
with intent to defraud, did attempt to pass to a business in St. Clair County, Illinois, a falsely made
and counterfeited obligation of the United States, that is, a Federal Reserve Note in the
denomination of $20, which he then knew to be falsely made and counterfeited.

In violation of Title 18, United States Code, Section 472.
Case 3:21-cr-30028-DWD Document1 Filed 02/24/21 Page 3of3 Page ID #3

A TRUE BILL

BM AT So =
oo a - oe FLEE. —
“PETER T. REED
Assistant United States Attorney
Digitally signed by STEVEN

a WEINHOEFT
B Date: 2021.01.17 15:54:17
-06'00"

STEVEN D. WEINHOEFT
United States Attorney

 

Recommended Bond: currently in state custody on other offenses.
